                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

LAUREN GREENE                 *
  On behalf of REBECCA RHODES *
                              *
Plaintiff                     *
                              *
v.                            *      Civil Action No. JKB-19-553
                              *
STATE OF MARYLAND,            *
UNIVERSITY OF MARYLAND        *
BALTIMORE WASHINGTON MEDICAL  *
CENTER,                       *
                              *
Defendants                    *
                             ***
                      MEMORANDUM OPINION

       The above-entitled action was filed on February 21, 2019, by Lauren Greene, who asserts

she is filing on behalf of Rebecca Rhodes, who is an involuntarily committed patient at the

psychiatric ward located in the Defendant hospital. ECF No. 1. Ms. Greene claims that Ms.

Rhodes is not being provided with fresh air and has been confined indoors for a period exceeding

seven months.     Id. at p. 1.    According to Ms. Greene, this “injurious confinement” has

contributed or caused Ms. Rhodes’s mental deterioration. Id. Ms. Greene seeks damages in the

amount of $20,000 to be paid to Ms. Rhodes or her heirs. Id. at p. 2. Ms. Greene did not pay the

filing fee, nor did she file a Motion to Proceed in Forma Pauperis. Because the complaint must

be dismissed for reasons explained below, Ms. Green will not be required to correct the

deficiency regarding the filing fee.

       Ms. Greene is not a member of this Court’s bar, nor does she appear to be an attorney

authorized by Ms. Rhodes to file a legal action on her behalf. Further, Ms. Greene does not have

standing to assert the claim raised. To demonstrate standing, Ms. Green must allege a personal

injury fairly traceable to the defendants’ allegedly unlawful conduct that is likely to be redressed
by the requested relief. See Allen v. Wright, 468 U.S. 737, 751 (1984), abrogated on other

grounds by Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 126-27 (2014).

Simply put, Ms. Greene has no standing to assert the rights of another patient who may have

suffered harm as the result of an alleged constitutional violation or medical malpractice. To the

extent that Ms. Rhodes is incapable1 of asserting the claim herself, Ms. Greene has not alleged

that she has suffered a cognizable injury due to some close relational tie with Ms. Rhodes. See

Powers v. Ohio, 499 U.S. 400 (1991) (criminal defendant has third party standing to raise right

of jurors not to be excluded on basis of race). For these reasons, the complaint must be

dismissed without prejudice by separate Order, which follows.


Dated this 25th day of February, 2019 .

                                                    FOR THE COURT:


                                                    ____________/s/______________________
                                                    James K. Bredar
                                                    Chief Judge




1
         Should Ms. Greene wish to obtain assistance for Ms. Rhodes, she may contact one or more of the disability
rights advocacy organizations available in Maryland. One such organization is Disability Rights Maryland, 1500
Union Avenue, Suite 2000, Baltimore, Maryland 21211.

                                                        2
